OPINION
By THE COURT:
Submitted on motion of Plaintiff-Appellee for an order dismissing the appeal on the ground that Defendant-Appellant failed to file his assignments of error and brief with the transcript as provided in §13459-3 GC.
This Court has consistently ruled that the provision in §13459-3 GC, requiring the briefs and assignments of error to be filed with the transcript is mandatory, and a motion to dismiss the appeal will be sustained for failure to comply with this requirement. See State of Ohio v. Moore, *2984 Oh Ap 91; City of Dayton v. Swartzel, 88 Oh Ap 512, 517, and cases therein cited.
The motion to dismiss will be sustained. Motion of appellant for extension of time is overruled.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.